Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lytle, IV et al. (EPO 2923651).

Regarding claims 1, 3 and 10, Lytle, IV et al. disclose the detector system comprising:
a multi-channel redundantly-configured redundant detection device (figure 14: Hall effect sensors 803, 804; magnet 802) which is accommodated in a hand-held control device (figure 1: handle 14) that is adapted to control the medical motor system (“motor-driven surgical cutting and fastening instrument” 10, see page 2, col. 2, [0005], lines52-54 and figures 1-6) and which is positioned to detect actuation of an actuating device (figure 14: trigger 32) of the hand-held control device (10), wherein the actuation device is configured as a lever (figure 14: trigger 32) or slider;
the multi-channel redundant detection device comprises at least two detection receiving devices (figure 14, Hall effect sensors 803, 804) and an associated detection transmitting device (figure 14: magnet 802); and
the multi-channel redundant detection device (40, 42) is designed to allow the plausibility of its output signals to be checked (paragraph [0064], lines 18-31), 
in which the associated detection transmitting device is provided for each of the at least two detection receiving devices and is arranged to charge a corresponding one of the at least two detection receiving devices with a respective detection transmitting quantity.

Regarding claims 2, 4 and 6, Lytle, IV et al. disclose the claimed invention, see figure14, the Hall sensors 803 and 804.

Regarding claim 5, Lytle, IV et al. disclose the claimed the at least two detection receiving devices are different detection receiving device in that the two detection receiving devices 803 and 804 are positioned at different locations, see figure14, the Hall sensors 803 and 804.

Regarding claim 8, Lytle, IV et al. disclose the claimed invention, see page 5, col. 7, lines 20-24 and figure 14.

Regarding claim 9, Lytle, IV et al. disclose the claimed invention, where the examiner has interpreted “programmed to” merely as equivalent to “arranged to” and since 803 and 804 are both Hall sensors they are arranged to output the same signal .see figure 14.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lytle, IV et al. (EPO 2923651) as applied to claim 1 above, and further in view of Vleugels et al. (U.S. Patent Application Publication 2005/0021078).

Regarding claim 7, Lytle, IV et al. show the invention above,
but fail to disclose the at least two detection receiving devices and/or the associated detection transmitting device are encapsulated in a vapor-proof and/or watertight manner.
Vleugels et al. disclose a hand-held surgical instrument 1 (see figures 1-2) and teach the internal actuating elements “are preferably accommodated in a watertight 
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Lytle, IV et al., as taught by Vleugels et al., to place the internal actuators of the handheld surgical device (which would include the hall sensors of Lytle, IV et al.) “in a watertight housing, so that they are protected from moisture and the like.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771.  The examiner can normally be reached on generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/AARON F ROANE/Primary Examiner, Art Unit 3792